Citation Nr: 9929859	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, not to include Post-Traumatic Stress Disorder 
(PTSD).

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1972 to 
July 1975.  He also had periods of unverified service in the 
Reserve and National Guard, as well as a verified period of 
active duty for training from September 1977 to January 1978.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which denied the veteran's claims 
seeking entitlement to service connection for degenerative 
disc disease of the cervical spine, hearing loss, and 
depression, on the basis that they were not well-grounded.

Service connection for a neck condition was denied by a May 
1987 rating decision.  This was the last final decision 
regarding such issue.  See 38 U.S.C.A. § 7105 (West 1991).  
This matter will be further addressed below.

Finally, the veteran has also filed a claim for service 
connection for post traumatic stress disorder (PTSD), which 
was denied by the RO in February 1999.  The claims folder was 
forwarded to the Board prior to receipt of a notice of 
disagreement from the veteran.  However, in July 1999 the 
veteran appeared before the undersigned Board Member to offer 
testimony at a video hearing; he made reference to his 
disagreement with the denial of his claim for PTSD.  The 
facts in this case and the procedural development suggest 
that the issues of service connection for depression and 
service connection for PTSD not be considered as inextricably 
intertwined, but separate.  For that reason, and in light of 
the jurisprudence of the Court of Appeals for Veterans Claims 
in Godfrey v. Brown, 7 Vet. App. 398 (1995), the issue of 
service connection for PTSD will be addressed in the REMAND 
section below.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for entitlement to service connection for a psychiatric 
disability (not to include PTSD) is plausible.

3.  The RO denied the veteran's claim for service connection 
for a neck condition in May 1987.  This decision is final.

4.  Evidence submitted subsequent to the May 1987 RO denial 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
cervical spine disability. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
psychiatric disability (not to include PTSD) is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309. (1998).

2.  Evidence submitted since the May 1987 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for a neck condition, is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Evidence regarding service connection for a psychiatric 
disability

Service medical records show that at the veteran's entrance 
examination in June 1972, his psychiatric evaluation was 
normal.  On his report of medical history form, he placed a 
check in the "yes" box in response to whether he either had 
or had ever had depression or excessive worry.  The veteran 
was seen in September 1974.  It was noted that he was 
extremely depressed and needed to talk.  However it does not 
appear that a psychiatric evaluation was conducted.  At the 
veteran's separation examination in June 1975, his 
psychiatric evaluation was normal.  

The veteran underwent a VA examination in September 1975.  
His nervous system (to include psychiatric system) was 
described as normal.  

The evidence of record reflects that in 1992 the veteran 
sustained a back injury while on the job, after which he was 
unable to return to employment.  

A June 1993 statement by A. W., a registered nurse, was 
submitted.  It was opined that the veteran truly experienced 
pain on a frequent, regular basis to the point where his 
temperament quickened easily to anger and his disposition and 
outlook on life was severely depressed.  

Dr. K. U. completed a psychiatric evaluation on April 1995 
for a  private attorney.  It was noted that the veteran was 
being seen by the physician since October 1994, and that he 
was a patient at the clinic of the ECU School of Medicine 
since August 1993.  It was noted that the veteran had been 
diagnosed with major depression and PTSD, and was being 
treated with antidepressants.  The veteran's stressor was 
identified as extensive ranger training for the Vietnam War 
in 1973.  It was noted that this was as per the veteran's 
input.  The examiner estimated that the veteran became 
disabled due to these service-connected disorders in March 
1992.  Diagnoses were major depression, in partial remission, 
and PTSD, delayed type.  It was opined that PTSD and 
affective disorder increased due to physical limitations, 
were service connected mental health problems.  

By decision dated August 1995, the veteran was found to be 
disabled since March 1992, by the Social Security 
Administration (SSA).  One of the impairments was found to be 
an affective disorder (depression).  Such was not linked back 
to the veteran's military service.  A treatment record from 
August 1993 was cited in the SSA decision.  

The veteran underwent a VA examination in March 1996.  
Complete diagnoses were major depression, recurrent, 
obsessive traits, PTSD, and chronic pain disorder.  

The veteran underwent a VA examination in August 1996.  It 
was noted that the veteran was diagnosed in 1993 with major 
depression.  Diagnoses were major depression, recurrent; 
PTSD; general anxiety disorder; and mood changes secondary to 
chronic pain.  

In the veteran's December 1996 claim, he asserted that he was 
claiming service connection for depression.  

In March 1997, the RO denied the veteran's claim for 
entitlement to service connection for depression.  

Copies of VA Medical Center treatment records were submitted 
from June 1996 to September 1998.  The veteran was 
hospitalized from June 7, 1996, to June 26, 1996.  He 
reported that after a ruptured disk and two unsuccessful 
laminectomies in 1992, he had worsening depression.  
Discharge diagnoses were bipolar II disorder, and paranoid 
personality disorder.  

The veteran was admitted to inpatient psychiatry in June 1998 
for suicidal ideation.  The veteran identified his first 
wife's decision to leave him as the stressor responsible for 
his current symptomatology.  He reported recurrent episodes 
of depression, with the first period occurring after his 
first wife left him.  He reported that the depression had 
worsened following his back injury.  The examiner summarized 
that the results from the current interview and test data 
were not consistent with a diagnosis of PTSD, and that the 
veteran's difficulty trusting or becoming close to others, 
angry outbursts, and repeated suicidal gestures were more 
consistent with the diagnosis of personality disorder, NOS 
(with dependent and narcissistic traits). 

The veteran was hospitalized from June 9, 1998, to June 13, 
1998.  It was noted that the veteran had a self-reported 
history of PTSD and severe neck and low back pain status post 
a parachute accident in 1973 and L5-S1 laminectomy times two 
in 1992.  He stated that his PTSD symptoms had increased with 
his increasing neck pain.  Discharge diagnosis was anxiety 
disorder due to chronic neck/back pain.  

In the veteran's September 1998 Substantive Appeal, he 
asserted that he was diagnosed with PTSD over 4 years ago, 
and had been diagnosed as having deep depression.  He stated 
that he had been in treatment since the Fall of 1993.  He 
stated that he had attended a PTSD clinic for veterans at his 
VA hospital.  He stated that he had been diagnosed by 5 
different psychiatrists and 3 different counselors with PTSD 
and depression.  He stated that all agreed that it came from 
the loss of his first wife and children when he was in the 
regular Army, his paratrooper training, and his Ranger 
training in Recon school.  He stated that he became a 
workaholic and drank nearly every day until his spine played 
out, and his PTSD and depression sank in on him. 

A letter was submitted from the Wellness Center dated January 
1999.  They reported that the veteran was receiving ongoing 
treatment.  Diagnoses were PTSD, severe; and depression with 
anxiety, chronic.  

By rating decision dated January 1999, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  

The veteran underwent a VA psychological assessment in 
February 1999, at which time he described three different 
stressors, two of which involved parachuting accidents.  
Based on his report, and the results of the examination, the 
diagnoses were PTSD (current and lifetime), and major 
depressive disorder, recurrent, severe.  

The veteran was afforded a video conference hearing before a 
member of the Board in July 1999, a transcript of which has 
been associated with the claims folder.  The veteran reported 
seeing a psychiatrist at Ft. Jackson, South Carolina in the 
August 1972 time frame, after his wife told him that she did 
not want to be married to anyone in the service.  The veteran 
stated that he did not train for 3 days.  The veteran stated 
that he was not prescribed any medication.  He stated that he 
had been taking Prozac since August 1993.  (pages 8-9).  The 
veteran stated that the only time that he had treatment in 
service for a psychiatric disorder was in the August 1972 
time frame; he stated that he did not have any treatment 
while he was in the Reserves (pages 13-14).  The veteran 
described stressors of a parachute accident where he hurt his 
ankle, and an accident while in training in October 1974 
where an artillery simulator landed near him and severely 
injured a fellow student.  (page 14).  He described his 
current psychiatric diagnoses as very severe depression, post 
traumatic stress.  (page 15).  


Evidence regarding service connection for a cervical spine 
disability

Service medical records from the veteran's period of active 
duty from July 1972 to July 1975 do not show that the veteran 
was treated for his cervical spine.  At the veteran's 
separation examination in June 1975, his spine was evaluated 
as normal.  He offered no neck complaints, nor did he report 
any injury. 

At the time of his initial claim for VA compensation 
benefits, in July 1975, the veteran did not report injuring 
his neck, nor did he claim a cervical spine disorder.

The veteran underwent a VA examination in September 1975.  No 
findings were made regarding the veteran's neck.  

Service medical records from the veteran's period of active 
duty for training (ACDUTRA) reflect that the veteran was seen 
in September 1977 for recurrent neck pain and decreased range 
of motion.  The veteran stated that he injured the right side 
of his neck 4 years prior.  The examiner's impression was an 
acute episode of chronic myositis.  An x-ray showed that no 
definite abnormality was seen.  

In January 1987 the veteran requested service connection for 
a neck disability, the onset of which was in September 1977, 
which he was stationed at Aberdeen Proving Ground.  

By rating action dated May 1987, the veteran's claim for 
service connection for a neck condition was denied.  The 
veteran's claim was denied because he did not respond to the 
RO's request to submit medical evidence showing that he had 
been treated for his neck since his discharge from service, 
and because he did not respond to the RO's question of 
whether the veteran was on ACDUTRA or INACDUTRA during the 
1977 incident.  Evidence submitted subsequent to such 
decision is summarized below:

Copies of private treatment records were submitted covering 
the period from 1993 to 1996.  A treatment note from January 
1995 indicated that the veteran had problems with his neck 
being swollen and stiff.  Impression from September 1995 was 
cervical spine degenerative disk disease.  It was noted that 
his past medical history included a parachute accident in 
1973.  Impression from October 1995 was cervical spondylosis 
with severe cervical pain.  

Copies of treatment records were submitted from the VA 
Medical Center from June 1996 to September 1998.  The veteran 
was seen in June 1998 complaining of neck pain since a 
parachute accident since 1973.  

The veteran was afforded a video conference hearing before a 
member of the Board in July 1999, a transcript of which has 
been associated with the claims folder.  He stated that the 
first time he was actually treated for his cervical spine was 
1977 or 1978 (page 3).  He stated that he injured his 
cervical spine in a parachute jump in his first period of 
service, but that he did not seek treatment until it got 
worse.  (page 10).  He stated that he went to a civilian 
doctor in the late 1980s regarding his neck (page 11).  


Analysis

Entitlement to service connection for a psychiatric 
disability ( not to include PTSD).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive, but only possible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Evolving case law promulgated by the Court has resulted in 
what is in effect a three pronged test to determine whether a 
claim is well grounded.  There must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service, (lay or 
medical evidence), and of a nexus between the injury or 
disease in service and the current disability (medical 
evidence).  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Grottveit v. Brown, 5 Vet. App. 92 (1993); Grivois v. 
Brown, 6 Vet. App. 136 (1994); Caluza v. Brown, 7 Vet. App. 
498 (1995).  To be well grounded, a claim must be supported 
by evidence that suggests more than a purely speculative 
basis for an award of benefits; medical evidence is required, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Certain disabilities, such as psychoses, are presumed to have 
been incurred in service if manifested to a degree of 10 
percent or more within one year of leaving service following 
peacetime service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The veteran claims that his psychiatric disorder of 
depression had its onset in service and that he received 
treatment during his period of active duty from July 1972 to 
July 1975.  Regarding treatment in service, the veteran 
specifically asserted during his July 1999 video conference 
hearing that he was only treated for a psychiatric disorder 
in the August 1972 time frame, and that he did not have any 
treatment while he was in the Reserves.  Although there is 
evidence that the veteran was on ACDUTRA in the 1977 and 1978 
time frame, and had other periods (unverified at present) of 
Reserve and National Guard service, for which official 
service medical records (if any) have not yet been associated 
with the claims folder, delaying adjudication of this issue 
to request such records is unnecessary, in view of the 
veteran's concession, under oath, that he received no 
treatment for psychiatric symptoms during this time.  Based 
on the veteran's own testimony, analysis of the veteran's 
claim for service connection for a psychiatric disability 
will focus primarily on his period of active duty from July 
1972 to July 1975.  

As will be discussed below, the veteran's claim for a 
psychiatric disability (not to include PTSD), is not well 
grounded.

Service medical records show that the veteran was seen on one 
occasion in September 1974.  It was noted that he was 
depressed and needed to talk.  No specific findings were 
recorded and, if further evaluation was made, it is not of 
record.  However, at separation in June 1975, the veteran's 
psychiatric condition was evaluated as normal.  Although the 
veteran stated that he was seen in service for a psychiatric 
disorder in the August 1972 time frame, the service medical 
records do not show any such treatment.  As distinguished 
from a symptom of depression, the presence of an acquired 
psychiatric disorder (major depression) in service is not 
shown.  

Subsequent to service, in addition to diagnoses of PTSD, the 
veteran has been diagnosed with a number of psychiatric 
disorders.  He was diagnosed with major depression by Dr. K. 
U. in April 1995.  He was diagnosed with major depression at 
a VA examination in March 1996, and major depression and 
general anxiety disorder at a VA examination in August 1996.  
However, the first reference to psychiatric treatment after 
service is not until many years after service (Dr. K. U. 
stated that the veteran had been a patient at the ECU School 
of Medicine since August 1993).  

As noted previously, for a claim to be well grounded, medical 
evidence of a nexus between an in-service injury or disease 
and the current disability is required.  See Caluza, supra.  
As this medical evidence has not been provided, the veteran's 
claim of entitlement to service connection for a psychiatric 
disability claimed as depression (not to include PTSD), is 
not well grounded.  There is no medical opinion etiologically 
linking the veteran's current psychiatric disorder to the one 
documented occasion in service when he was seen for 
depression, and there are no post-service medical records 
showing a diagnosis of a psychiatric disorder until many 
years after service. 

The veteran's claim that his current psychiatric disorder is 
etiologically related to treatment in service does not show a 
nexus between an in-service disease or injury and a current 
disability because lay persons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, the evidence does not indicate that the 
veteran's claim of entitlement to service connection for a 
psychiatric disability (not to include PTSD) is well 
grounded.  In the absence of a well grounded claim, the 
appeal for service connection for a psychiatric disability 
(not to include PTSD), must be denied.  Edenfield v. Brown, 
8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

In this instance the Board is of the opinion that the RO has 
associated with the claims folder all the available medical 
records for consideration.  Therefore, under the 
circumstances of this case, the VA has not been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the veteran's claim "plausible."  
Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claims.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for a cervical spine disability.  

As noted above, in May 1987, the RO denied the veteran 
entitlement to service connection for a neck condition.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1998).  

Under 38 C.F.R. § 3.156 (a) (1998), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for a cervical spine disability.  The veteran was 
denied entitlement to service connection for a neck condition 
in May 1987 in part because there had been submitted no 
medical evidence showing that he had been treated for his 
neck since his discharge from service. 

Since that time, the veteran has submittted medical evidence 
showing that he has been treated for his neck.  Private 
treatment records from 1993 to 1996 and VA Medical Center 
treatment records from 1996 to 1998 show that the veteran has 
been treated for his neck.  This testimony is new in that it 
is not merely cumulative of evidence of record.  Prior to May 
1987, this evidence had not been part of the record. 

This evidence is also material in that it speaks to one of 
the reasons for the RO's May 1987 denial.  The claim was 
denied in part because the veteran did not submit medical 
evidence showing that he had been treated for his neck since 
his discharge from service.  Since that time, the veteran has 
submitted the aforementioned records, both private and VA, 
showing that he has been treated for his neck since 
discharge.  These records, either by themselves or in 
connection with the evidence already assembled, are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim is 
reopened, and the veteran's claim must be considered in light 
of all the evidence, both old and new.

Although the Board has considered the veteran's claim for 
service connection for a cervical spine disability on a 
ground different from that of the RO (the Board has 
considered whether the veteran has presented new and material 
evidence sufficient to present a reasonable possibility of a 
change in outcome from the prior RO determination), the issue 
of new and material evidence must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where, as here, the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374 (1998).


ORDER

Entitlement to service connection for a psychiatric 
disability, claimed as depression, not to include PTSD, is 
denied as not well-grounded.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a cervical 
spine disability, the claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When a claim is reopened (as was done in this instance 
regarding the veteran's claim of service connection regarding 
a cervical spine disability), under Elkins and Winters, it 
must be determined whether the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  In so doing the 
credibility of the evidence is presumed, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet.App. 19 (1993).  

Because there is no duty to assist under 38 U.S.C. § 5107(a) 
absent the submission of a well-grounded claim, see Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until such a claim has first 
been established.  Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  However, in this case, it 
appears that there are additional service medical records, 
compiled during the veteran's active and Reserve and National 
Guard service, that should be considered before a 
determination on well-groundedness is made.  He testified 
under oath that he received treatment in 1973-1974 at Womack 
Army Hospital, and as a reservist.  He testified also that he 
was treated several times in the dispensary while a civilian 
employee at Cherry Point Marine Corps Air Station beginning 
in 1981, shortly after service.  These post-service records, 
identified by the veteran, might serve to make his claim for 
service connection for a neck disability well-grounded and 
should be obtained since VA is on notice of their existence.  
See Robinette, 8 Vet. App. at 80.  

The veteran's period of active duty from July 1972 to July 
1975 has already been verified.  His period of Active Duty 
for Training (ACDUTRA) from September 1977 to January 1978 
has also been verified.  

Regarding the veteran's claim for entitlement to service 
connection for hearing loss, the veteran claimed at his July 
1999 hearing that hearing loss was first noticed at his 
discharge physical from 1977-1978 (page 7).  Although the 
veteran's period of ACDUTRA has been verified from September 
1977 to January 1978, the evidence does not include a 
discharge physical from this time period.  Accordingly, 
before a decision is made as to whether the veteran's claim 
for service connection for hearing loss is well grounded, the 
RO must obtain all service medical records compiled during 
the veteran's Reserve and National Guard service, especially 
for the period of ACDUTRA from September 1977 to January 
1978.  

Therefore, before a decision is made as to whether the 
veteran's claims of entitlement to service connection for a 
cervical spine disability and hearing loss are well-grounded, 
the RO should obtain all of the veteran's service medical 
records from when he was in the Reserve, in particular when 
he was on ACDUTRA.  The RO should also verify all of the 
veteran's periods of active duty, as well as his periods of 
ACDUTRA and inactive duty training.  Again, the Board 
emphasizes that regardless of whether or not the claim is 
well grounded at this point, the VA has an obligation to help 
the veteran complete his application for benefits.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In light of the need to obtain the aforementioned records and 
to verify the veteran's periods of service, the veteran's 
claims for service connection for a cervical spine disorder 
and hearing loss should be remanded.  If and only if the RO 
determines that the veteran's claims are well grounded, they 
should undertake any additional development deemed necessary 
to include a VA examination to determine the nature and 
etiology of any cervical spine disorders or hearing loss. 

With respect to the claim for service connection for PTSD, as 
indicated above, the veteran has, in effect, filed a timely 
notice of disagreement to the rating action which denied his 
claim in February 1999.  That denial was predicated on the 
fact that none of the veteran's alleged, non-combat stressors 
had been verified.  Through no delay or inaction on the part 
of the RO, it appears that a statement of the case (SOC) 
addressing the claim of service connection for PTSD has not 
been furnished to the veteran.  In situations such as this, 
the Court has held that the Board should remand, rather than 
refer, the matter to the RO for the issuance of an SOC.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) and Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should verify all of the 
veteran's periods of Reserve and National 
Guard duty.  The RO should assure that 
proper documentation of such service is 
included in the claims folder.

2.  The RO should ensure that all of the 
veteran's service medical records 
compiled during the period he was in the 
Reserve and National Guard are in the 
claims folder.  

3.  The veteran should be invited to 
submit further information as to the 
location and dates of the alleged 
parachute incidents in which he claims he 
injured his neck so that any 
investigative reports can be obtained for 
association with the claims folder.  He 
should also be invited to submit any 
evidence which tend to make his claims 
for service connection for a neck 
disorder and hearing loss plausible, that 
is, well-grounded.  Such could include 
evidence of continuity of symptoms, 
evidence linking current disability back 
to service and the like.  

4.  Medical records compiled while the 
veteran was a civilian employee at Cherry 
Point, to include those relating to his 
work related injury in 1992 (or 
thereabouts) should be requested and made 
a part of the file.

5.  After such evidence has been 
assembled, the RO should determine 
whether the claims for service connection 
for a cervical spine disability and for 
hearing loss are well-grounded.  If not, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given the opportunity to 
respond thereto.

6.  If and only if either of the above 
claims (or both) is found to be well-
grounded, any further development deemed 
necessary should be undertaken, to 
include VA examinations in order to 
determine the nature and etiology of any 
cervical spine disorders and hearing 
loss.  

7.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

8.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims of 
entitlement to service connection for a 
cervical spine disability as well as for 
hearing loss.  In so doing, the RO must 
carefully assess the credibility of the 
evidence, assigning probative weight to 
each item.  In the event that the claims 
on appeal are not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

9.  With respect to the claim of service 
connection for PTSD, in view of the 
submission, via hearing testimony, of a  
timely filed notice of disagreement, the 
veteran is entitled to a Statement of the 
Case.  He should be given the opportunity 
to have a hearing on this issue and to 
present any additional evidence if he so 
desires.  Only if a timely substantive 
appeal is filed should this issue be 
forwarded to the Board for appellate 
disposition.  Prior to so doing, the RO 
should ensure that all procedural and 
evidentiary development is completed, so 
as to minimize any delay in adjudication.  


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

